             Case 2:19-cr-00060-KJM Document 57 Filed 07/15/21 Page 1 of 1




   Memorandum
   United States Attorney’s Office
   Eastern District of California



            Sentencing in United States v.
 Subject:                                         Date:    July 15, 2021
            Friccero, 2:19-cr-00060-KJM
                                                        Paul Hemesath, AUSA
                                                        U.S. Attorney’s Office
            Casey Schultz, Courtroom Deputy             Eastern District of California
 To:        to the Honorable Kimberly J.          From: 501 I Street, Ste 10-100
            Mueller                                     Sacramento, California 95814
                                                        Telephone: (916) 554-2700
                                                        Fax: (916) 554-2900


After conferring, the parties have agreed to request that the Court re-schedule the Judgment and
Sentencing of Eric Friccero from to August 2, 2021, to September 20, 2021. This additional time will
allow the defense to collect additional documents for sentencing and the government to research issues
relevant to its recommendation.

Please contact me at (916) 554-2932 if you have any questions.
